DETAILED ACTION
Examiner Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 51-56, 58-63, and 65-70, are rejected under 35 U.S.C. 103 as being unpatentable over DECARREAU et al. (WO/2016/071311, hereinafter DECARREAU, note: corresponding application US 20180295670 A1 is being used below for rejection citation purposes), in view of FUJISHIRO et al. (WO/2015/115573, hereinafter FUJISHIRO, note: corresponding application US 20160219604 A1 is being used below for rejection citation purposes).

Regarding claim 51, DECARREAU teaches a base station which communicates with a terminal apparatus over a Master Cell Group (MCG) bearer for dual connectivity, the base station comprising (in general, see figure 3 and corresponding paragraphs 40-41; see also claims 12-14 along with figure 7 and  corresponding paragraph 46 for additional relevant information):
a transmitter configured to transmit an Addition Request message to a secondary base station which communicates with the terminal apparatus over a Secondary Cell Group (SCG) bearer for the dual connectivity (see at least para. 36-37, e.g. UE 110A is operating in dual connection with the MeNB 102 and the SeNB 106A), 
the Addition Request message including a first information element, and an inactivity timer, wherein the first information element indicates a request for the secondary base station to report information related to an activity of the terminal apparatus in a Secondary Cell Group (SCG) which is a group of serving cells associated with the secondary base station (see at least para. 40 along with claim 12 and para. 46, e.g. (i) SeNB Addition Request including signaling of a timer for each added SCG bearer, and (ii) establishing the secondary cell group bearer and monitoring the inactivity timer); and
a receiver configured to receive the information transmitted by the secondary base station (see at least claim 12 and para. 46, e.g. “At block 704, the SeNB monitors traffic at each SCG bearer. At block 706, when the timer for an SCG bearer expires without traffic, the SeNB releases the bearer and notifies the MeNB of the release, as well as the reason for the release”).
DECARREAU differs from the claim, in that, it does not specifically disclose [Addition Request message including…] an Expected UE Behavior information element; which is well known in the art and commonly used for effectively improving throughput.
FUJISHIRO, for example, from the similar field of endeavor, teaches mechanism of [Addition Request message including…] an Expected UE Behavior information element (see at least para. 98 of fig. 8, e.g. step 13 - the SeNB addition request includes various parameters concerning the UE 100); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate FUJISHIRO into the apparatus of DECARREAU for effectively improving throughput.

Regarding claim 52, DECARREAU in view of FUJISHIRO teaches the information indicates whether the terminal apparatus is inactive or not. (DECARREAU, see at least claim 12 along with para. 46, e.g. monitoring)

Regarding claim 53, DECARREAU in view of FUJISHIRO teaches 
wherein the Addition Request message and a first message are transmitted on a first procedure, the first message being an acknowledge message which corresponds to the Addition Request message (DECARREAU, see at least para. 40, e.g. acknowledge), and
wherein the information included in a second message is received on a second procedure, the second procedure being different from the first procedure. (DECARREAU, see at least claim 12 along with para. 46, e.g. release)

Regarding claim 54, DECARREAU in view of FUJISHIRO teaches the information is transmitted when the activity of the terminal apparatus is changed.  (DECARREAU, see at least claim 12 along with para. 46, e.g. during monitoring)

Regarding claim 55, DECARREAU in view of FUJISHIRO teaches the information is transmitted when the activity of the terminal apparatus is changed to be inactive.  (DECARREAU, see at least claim 12 along with para. 46, e.g. during monitoring)

Regarding claim 56, DECARREAU in view of FUJISHIRO teaches the information is transmitted when the activity of the terminal apparatus is changed, if the acknowledge message is transmitted.  (DECARREAU, see at least claim 12 along with para. 46, e.g. acknowledged then monitor)

Regarding claim 58, this claim is rejected for the same reasoning as claim 51.  To be more specific, one skilled in the art would have known that claim 58 performs reverse procedures of those perform in claim 51; more specifically, it would be an secondary base station performs the reverse receiving from and transmitting to a master base station of claim 51.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 51.

Regarding claims 59, 60, 61, 62, and 63, in view of claim 58 above, these claims are rejected for the same reasoning as claims 52, 53, 54, 55, and 56, respectively.

Regarding claims 65, 66, 67, 68, 69, and 70, these claims are rejected for the same reasoning as claims 51, 52, 53, 54, 55, and 56, respectively, except each of these claims is in method claim format.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 51, the applicant argues that (applicant’s emphasis included, if any):
“The Office Action compares the “inactivity timer” stated in Decarreau with the “first information” stated in claim 51. Office Action at pages 3-4.

Claim 51 incorporates the subject matter stated in claim 72. That is, the Addition Request message of claim 51 includes a first information element, an Expected UE Behavior information element, and an inactivity timer. Although Decarreau discloses the term “inactivity timer” (e.g., para. [0046]), Decarreau, alone or in combination with Fujishiro, does not disclose or suggest a combination of the “first information”, the “Expected UE Behavior information element”, and the “inactivity timer” as recited in claim 51.
…

The Office Action compares both the “first information element”, recited in claim 51, and “inactivity timer”, recited in claim 72, with the expression “signaling of a timer” of Decarreau p[0040], See Office Action at pages 3-4 referring to Decarreau and considering claim 51 (“see at least para. 40 along with claim 12 and para. 46”) and at page 6 considering claim 72 (“see at least para. 40”). It is respectfully submitted that this comparison renders “first information element” meaningless.
…

Claim 51 recites both “first information element” and “inactivity timer.”

The Office Action relies on Decarreau’s “signaling of a timer” as disclosing both the “first information element” and the “inactivity timer.” 

The examiner respectfully disagrees.  To be more specific and as discussed in the examiner initiated interview held on 03/08/2021, prior art Decarreau in combination of para. 40 and 46 along with claim 12 indeed disclose Addition Request includes inactivity timers as well as instruction to establish and monitor the bearers in accordance to the timers.  While prior art Fujishiro discloses the Expected UE Behavior IE, therefore, the combination of Decarreau- Fujishiro indeed teaches or suggests the three argued features in claim 51.

Regarding independent claims 58 and 65, the traversal grounds are same or similar as those recited in claim 51 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 51, 58, and 65, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465